IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: APPOINTMENT OF A RECEIVER            No. 123 MM 2015
FOR THE CHESTER UPLAND SCHOOL
DISTRICT
                                            Emergency Application for Extraordinary
                                            Relief by Chester Community Charter
PETITION OF: CHESTER COMMUNITY              School
CHARTER SCHOOL


                                       ORDER



PER CURIAM

      AND NOW, this 21st day of September, 2015, the Application for Leave to File

Reply in Further Support of Emergency Application for Extraordinary Relief is

GRANTED, and the Emergency Application for Extraordinary Relief is DENIED.

Furthermore, the Application of Amicus Curiae for Leave of Court to File Memorandum

of Law in Support of Emergency Application for Extraordinary Relief is DENIED.